Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 24, 2016

The Court of Appeals hereby passes the following order:

A16A0920. ANNETTE C. HOWELL et. al. v. BEAULY, LLC.

      Annette C. Howell filed this direct appeal from the superior court’s order
granting Beauly, LLC a writ of possession. Subsequently, Beauly LLC, filed a motion
to dismiss Howell’s appeal, arguing that Howell’s appeal is not directly appealable.
Beauly, LLC is correct.
      When a superior court order involves a de novo appeal from a magistrate
court’s decision, an appellant is required to follow the discretionary appeal procedure.
See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d
175) (1995). Because Howell failed to comply with the discretionary appeal
procedure as required, Beauly LLC’s motion to dismiss is GRANTED, and this
appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             03/24/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.